Citation Nr: 1810998	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-14 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and depression, to include as secondary to service-connected tinnitus. 

2.  Entitlement to a sleep disorder, to include as secondary to service-connected tinnitus. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected tinnitus.

6.  Entitlement to left ventricular hypertrophy, to include as secondary to hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from February 1972 to February 1976; and in the Air Force Reserve from September 1980 to September 1983.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from September 2010 and November 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes the Veteran's specific claim related to service connection for anxiety and depression.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran, who is a lay person, is not competent to diagnose a specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the issue as an acquired psychiatric disorder, to include the above.

A Board hearing was held in October 2016.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran served on Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) in the Air Force reserve from September 1980 to September 1983.  Prior requests for the Veteran's treatment records from that period have been made, but they were not obtained.  Another attempt should be made to obtain these treatment records and any service personnel records from that time period, and if unavailable, the Veteran should be notified.

Next, the Veteran mentioned multiple private clinicians that he has sought treatment from for his claimed conditions during his October 2016 hearing.  VA should attempt to obtain records from any private providers, including Dr. H.M. who treated his psychiatric conditions after service, and any updated records from Dr. W., who the Veteran stated has told him there was positive nexus between his tinnitus and his conditions that he has claimed secondary to his tinnitus. 

Next, the Veteran was afforded a VA examination in August 2010 to address his claimed psychiatric issues and sleep disorder.  The VA examiner at that time discussed causation, but not aggravation.  Therefore, the Board finds a new VA examination is warranted to address his claimed psychiatric and sleep disorders.

Finally, the Veteran claims that his back and neck disabilities are the result of two automobile accidents that he had in service.  See October 2016 hearing transcript.  The claims file contains service treatment records that are difficult to read; but the Veteran is competent to report being in accidents and the legible records are replete with notations of back and neck injuries and pain.  An April 2012 examiner addressed his claimed orthopedic disabilities, but only noted one finding of low back pain in October 1973.  Therefore, upon remand, the Veteran should be afforded a new VA examination to discuss his claimed orthopedic disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate government repositories and request any outstanding personnel records and service treatment records from all periods of Reserve service for the Veteran from 1980 to 1983.  These records should provide verification of service, including the specific dates and corresponding nature of such service (i.e., ACDUTRA or INACDUTRA). 

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  With appropriate authorization from the Veteran, obtain any outstanding, updated private records, including but not limited to records from Dr. W., including in any positive nexus opinions relating his claimed conditions to his tinnitus; and records from Dr. H.M. for his claimed psychiatric conditions.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric and sleep disorders.  The claims file and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should identify any acquired psychiatric disorders and sleep disorders present and specifically respond to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the psychiatric or sleep disorder had its clinical onset during active service or ACDUTRA or is related to any incident of military service?

(b) Is it at least as likely as not (50 percent or greater probability) that the psychiatric or sleep disorder is causally related to his service-connected tinnitus?

(c) Is it at least as likely as not (50 percent or greater probability) that the psychiatric or sleep disorder was aggravated beyond the normal course of the condition by his service-connected tinnitus ?

Attention is drawn to the November 2004 records of Dr. D.G. noting "the issues of the negative connotation that feeds on itself and makes this so distressing" with regards to the Veteran's tinnitus; and the February 2009 tinnitus clinic report that the Veteran's tinnitus is "obviously complicated by poorly controlled anxiety, depression and insomnia problems, likely forming a vicious circle."

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed low back and neck disabilities.  The claims file and this Remand must be provided to and reviewed by the examiner and the examination must reflect that such a review was undertaken.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The reviewing clinician should specifically respond to the following questions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its clinical onset during active service, ACDUTRA, or INACDUTRA, or is related to any incident of military service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disability had its clinical onset during active service, ACDUTRA, or INACDUTRA, or is related to any incident of military service?

The examiner's attention is directed to the multiple service treatment record reports of neck and back pain and strain following two motor vehicle accidents, as well as his October 2016 hearing testimony.  

5.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the appeal, considering all evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




